ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_02_FR.txt.                                                                                  861




          OPINION DISSIDENTE DE M. LE JUGE YUSUF,
                      VICE-PRÉSIDENT

[Traduction]

   Absence de distinction dans l’arrêt entre les trois affaires portées devant la Cour
par les Iles Marshall — Faits et arguments pertinents étant différents dans chaque
affaire — Existence d’un différend — Question devant être tranchée objectivement —
Nécessité de thèses juridiques manifestement opposées — Critère subjectif de la
« connaissance » n’étant pas une condition — Critère de la « connaissance » étant
sans fondement dans la jurisprudence de la Cour — Critère par ailleurs préjudiciable
à la bonne administration de la justice — Début de différend devant exister avant le
dépôt d’une requête — Différend pouvant se cristalliser en cours d’instance —
Nécessité de définir l’objet d’un différend — Mise en cause, en l’espèce, du respect
par le Royaume-Uni de l’obligation lui incombant au titre de l’article VI du traité
de non-prolifération nucléaire — Eléments de preuve démontrant l’existence d’un
début de différend avant le dépôt de la requête.


                                I. Introduction

   1. Je me vois dans l’impossibilité de souscrire à la décision de la Cour
consistant à retenir la première exception préliminaire du Royaume-Uni
fondée sur l’absence de diﬀérend. J’exposerai succinctement les raisons de
mon désaccord dans les paragraphes suivants.
   2. Premièrement, l’arrêt n’établit pas de distinction entre les exceptions
soulevées par le Royaume-Uni et les arguments avancés par lui quant à
l’absence de diﬀérend avec la République des Iles Marshall, et ceux qui
l’ont été dans les deux autres aﬀaires opposant cette dernière à l’Inde,
d’une part, et au Pakistan, d’autre part. Les questions de fait et de droit
sous-jacentes aux exceptions soulevées étaient fort diﬀérentes dans les
trois aﬀaires. Or la majorité les a traitées comme si elles étaient presque
identiques et comme si les Etats défendeurs avaient formulé les mêmes
arguments dans les trois cas. Dans la présente opinion, j’examinerai les
caractéristiques distinctives de l’aﬀaire opposant les Iles Marshall au
Royaume-Uni et les faits qui la sous-tendent, ainsi que les exceptions pré-
liminaires présentées par le Royaume-Uni.
   3. Deuxièmement, je suis en désaccord avec l’introduction par la majorité
d’un critère subjectif de la « connaissance » aux ﬁns d’apprécier l’existence
d’un diﬀérend. En cela, le présent arrêt s’écarte nettement de la jurispru-
dence constante de la Cour sur cette question, ce qui n’est pas souhaitable.
   4. Troisièmement, il est diﬃcile, à mon sens, d’apprécier l’existence
d’un diﬀérend sans en préciser l’objet. Or l’arrêt ne déﬁnit ni ne circons-
crit clairement l’objet du diﬀérend qui, selon le demandeur, opposait les
Parties.

                                                                                   32

          armes nucléaires et désarmement (op. diss. yusuf)             862

  5. Enﬁn, je suis d’avis qu’il existait un début de diﬀérend entre la
République des Iles Marshall et le Royaume-Uni avant le dépôt de la
requête, et que ce diﬀérend s’est cristallisé davantage durant l’instance.
Les éléments de preuve sur lesquels repose cette conclusion sont examinés
dans la section VI ci-dessous.


  II. Les caractéristiques distinctives de l’affaire ÎLES MARSHALL
   c. ROYAUME-UNI en ce qui concerne la question de l’existence
                          d’un différend

   6. La première caractéristique notable de la présente espèce, par rap-
port aux deux autres aﬀaires qu’a introduites la République des
Iles Marshall contre l’Inde et le Pakistan, est que le demandeur et le
défendeur sont tous deux parties au traité de non-prolifération des armes
nucléaires (ci-après le « TNP »), le premier y ayant adhéré en 1995, le
second l’ayant ratiﬁé en 1968. L’instance introduite par la République des
Iles Marshall contre le Royaume-Uni avait trait à l’interprétation et à
l’application de ce traité, et notamment de son article VI.
   7. L’article VI du TNP est ainsi libellé :
      « Chacune des Parties au Traité s’engage à poursuivre de bonne foi
    des négociations sur des mesures eﬃcaces relatives à la cessation de
    la course aux armements nucléaires à une date rapprochée et au
    désarmement nucléaire, et sur un traité de désarmement général et
    complet sous un contrôle international strict et eﬃcace. »
   8. La République des Iles Marshall soutenait que le Royaume-Uni
n’avait pas poursuivi de bonne foi des négociations sur le désarmement
nucléaire et avait par conséquent manqué aux obligations qui lui
incombent au titre de l’article VI du TNP. Elle aﬃrmait avoir fait
connaître ses vues au défendeur, notamment par sa déclaration faite le
13 février 2014, lors de la deuxième conférence sur l’impact humanitaire
des armes nucléaires qui s’est tenue à Nayarit, au Mexique. A cette occa-
sion, elle avait indiqué que, selon elle, les Etats possédant un arsenal
nucléaire ne respectaient pas leurs obligations juridiques en ce qui
concerne les négociations sur le désarmement nucléaire, et déclaré que
« [l]’obligation d’œuvrer au désarmement nucléaire qui incombe à chaque
Etat en vertu de l’article VI du traité de non-prolifération nucléaire et du
droit international coutumier impos[ait] l’ouverture immédiate et l’abou-
tissement de telles négociations » (mémoire des Iles Marshall (ci-après,
« MIM »), par. 99). La République des Iles Marshall priait la Cour
de prescrire au Royaume-Uni de prendre toutes les mesures nécessaires
pour se conformer à ces obligations, notamment « celle de mener des
négociations de bonne foi, si nécessaire en engageant celles-ci, en vue de
conclure une convention relative à un désarmement nucléaire dans tous
ses aspects eﬀectué sous un contrôle international strict et eﬃcace »
(MIM, par. 240).

                                                                         33

           armes nucléaires et désarmement (op. diss. yusuf)                863

   9. Les autres caractéristiques distinctives de la présente aﬀaire
concernent les principaux arguments avancés par le Royaume-Uni dans
l’exposé de ses exceptions préliminaires pour arguer de l’inexistence d’un
diﬀérend entre les Parties. Le défendeur a tout d’abord soutenu que,
      « à la date du dépôt de la requête des Iles Marshall, il n’existait, entre
      les deux Etats, aucun diﬀérend susceptible de faire l’objet d’un règle-
      ment judiciaire concernant ses obligations de poursuivre de bonne
      foi des négociations sur des mesures eﬃcaces relatives au désarme-
      ment nucléaire, que lesdites obligations lui incombent au regard du
      TNP ou du droit international coutumier » (exceptions préliminaires
      du Royaume-Uni (ci-après, « EPRU »), par. 26).
Il a ensuite aﬃrmé que « l’on ne saurait conclure à l’existence d’un diﬀé-
rend juridique si l’Etat qui soumet ce diﬀérend à la Cour n’en a pas
informé l’autre Etat » (EPRU, par. 27).
   10. Ces arguments se distinguent clairement de ceux qui ont été avancés
par l’Inde et le Pakistan dans les deux autres aﬀaires dont la Cour a eu à
connaître par suite des requêtes déposées par la République des Iles Marshall.
Les questions de fait et de droit relatives à l’existence du diﬀérend sont elles
aussi diﬀérentes, mais j’aborderai ce sujet aux paragraphes 48 à 60 ci-après.
Deux aspects du premier argument méritent d’être examinés ici : le recours à
la notion ancienne de « diﬀérend susceptible de faire l’objet d’un règlement
judiciaire » et l’exigence que le diﬀérend ait existé à la date du dépôt de la
requête par la République des Iles Marshall. L’arrêt traite du second
— point sur lequel je reviendrai aux paragraphes 33 à 41 ci-après —, mais
passe totalement sous silence la manière inhabituelle dont le Royaume-Uni
a employé la notion ancienne et controversée de « diﬀérend susceptible de
faire l’objet d’un règlement judiciaire », qui a connu un certain succès dans
la doctrine du droit international à la ﬁn du XIXe siècle et au début du XXe.
   11. Etaient à l’époque considérés comme étant « non susceptibles de
faire l’objet d’un règlement judiciaire » les diﬀérends d’ordre politique, par
opposition à ceux d’ordre juridique, ou bien les diﬀérends non susceptibles
de règlement judiciaire de façon générale, soit parce qu’un jugement n’au-
rait pas apporté de véritable règlement, soit parce que le diﬀérend en cause
ne concernait pas l’interprétation ou l’application du droit international
existant. Bien que le Royaume-Uni n’ait pas expliqué devant la Cour
pourquoi il avait décidé d’exhumer cette relique juridique précisément aux
ﬁns de la présente aﬀaire, il est raisonnablement permis de penser que cela
est étroitement lié à l’objet de la requête de la République des Iles Marshall,
à savoir l’obligation de mener des négociations sur le désarmement
nucléaire contenue dans le traité de non-prolifération des armes nucléaires.
   12. A cet égard, il est intéressant de rappeler que l’Institut de droit
international, lors de la session qu’il a tenue à Grenoble en 1922, a adopté
la résolution suivante :
    « 1. Tous les conﬂits, quels qu’en soient l’origine et le caractère, sont
          en règle générale, et sous les réserves indiquées ci-après, suscep-
          tibles d’un règlement judiciaire ou d’une solution arbitrale.

                                                                             34

           armes nucléaires et désarmement (op. diss. yusuf)                864

     2. Toutefois, lorsque, de l’avis de l’Etat cité en justice, le conﬂit n’est
        pas susceptible d’être réglé par la voie judiciaire, la question pré-
        alable de savoir s’il est justiciable est soumise à l’examen de la
        Cour permanente de Justice internationale, qui en décide suivant
        sa procédure ordinaire. »
    13. Si l’intention du défendeur en la présente aﬀaire était de signaler à
la Cour que le diﬀérend qui lui avait été soumis par le demandeur n’était
pas susceptible d’être réglé par la voie judiciaire, cela est passé totalement
inaperçu, puisque la Cour n’a pas du tout abordé la question des diﬀé-
rends « non susceptibles de faire l’objet d’un règlement judiciaire » dans
son analyse de l’exception préliminaire du Royaume-Uni. De fait, il est
regrettable qu’elle n’ait pas saisi cette occasion pour se prononcer sur l’em-
ploi de cette notion dans les aﬀaires portées devant elle au XXIe siècle. Sur
ce point, elle aurait au moins pu se référer à son Statut, et en particulier au
paragraphe 2 de l’article 36, qui énumère les catégories de diﬀérends
d’ordre juridique à l’égard desquels la Cour peut exercer sa juridiction.
    14. L’autre argument distinctif avancé par le Royaume-Uni pour
démontrer qu’aucun diﬀérend ne l’opposait à la République des
Iles Marshall est le fait que cette dernière ne lui ait pas notiﬁé le diﬀérend
allégué avant l’introduction de l’instance. Pareille notiﬁcation est en eﬀet,
selon le défendeur, une condition à l’existence d’un diﬀérend d’ordre juri-
dique à l’égard duquel la Cour pourrait exercer sa juridiction. Dans son
arrêt, la Cour fait à juste titre observer qu’« [elle] a rejeté l’idée selon
laquelle une notiﬁcation ou des négociations préalables seraient requises
lorsqu’elle a été saisie sur la base de déclarations faites en vertu du para-
graphe 2 de l’article 36 du Statut, à moins que cela ne soit prévu dans
l’une de ces déclarations » (arrêt, par. 45).
    En ce qui concerne l’article 43 des Articles de la Commission du droit
international sur la responsabilité de l’Etat pour fait internationalement
illicite, il est fait référence dans l’arrêt au paragraphe 1 du commentaire
relatif à l’article 44, qui précise que lesdits articles « ne traitent pas des
questions de compétence des cours et tribunaux internationaux, ni en
général des conditions de recevabilité des instances introduites devant
eux » (ibid.).
    15. Après avoir rejeté l’exigence de notiﬁcation, l’arrêt pose malheu-
reusement la « connaissance » comme condition préalable à l’existence
d’un diﬀérend. Cela va clairement à l’encontre de la jurisprudence de la
Cour relative à la notion de diﬀérend et à la nécessité que l’existence d’un
diﬀérend soit établie objectivement par la Cour.


          III. La notion de différend et le nouveau critère
                        de la « connaissance »

  16. Dans les aﬀaires contentieuses, la Cour ne peut exercer sa compé-
tence qu’à l’égard de diﬀérends d’ordre juridique que lui soumettent les

                                                                             35

          armes nucléaires et désarmement (op. diss. yusuf)               865

Etats. La présente instance a été introduite devant la Cour sur le fonde-
ment du paragraphe 2 de l’article 36 du Statut. Or cette disposition ne
déﬁnit pas ce qu’il faut entendre par « diﬀérend d’ordre juridique » ; il
revenait par conséquent à la Cour non seulement de déﬁnir cette notion,
mais également d’établir l’éventuelle existence de pareil diﬀérend dans
une aﬀaire telle que la présente espèce, avant de procéder à l’examen au
fond.
   17. La jurisprudence de la Cour abonde en déﬁnitions de la notion de
diﬀérend. La première, encore souvent citée par la Cour, a été donnée
dans l’aﬀaire des Concessions Mavrommatis en Palestine, dans laquelle la
Cour permanente de Justice internationale a déclaré qu’« [u]n diﬀérend
[était] un désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques ou d’intérêts entre deux person-
nes » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
série A no 2, p. 11). Cette déﬁnition a toutefois été développée depuis, et
enrichie par la jurisprudence ultérieure.
   18. La Cour a par ailleurs clairement indiqué que « [l]’existence d’un
diﬀérend international demand[ait] à être établie objectivement » (Inter-
prétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Rou-
manie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
Revenant sur la déﬁnition donnée par la Cour permanente dans l’aﬀaire
Mavrommatis, elle a en outre fait observer ceci :
      « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
    diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
    contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
    suﬃsant non plus de démontrer que les intérêts des deux parties à
    une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
    de l’une des parties se heurte à l’opposition manifeste de l’autre. »
    (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
    Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.)
   19. Plus récemment, dans l’aﬀaire Géorgie c. Fédération de Russie, la
Cour a précisé que, « pour se prononcer, [elle devait] s’attacher aux faits
[et qu’i]l s’agi[ssait] d’une question de fond, et non de forme » (Application
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30).
   20. Nonobstant cette jurisprudence, au paragraphe 41 du présent arrêt,
la Cour déclare qu’« un diﬀérend existe lorsqu’il est démontré, sur la base
des éléments de preuve, que le défendeur avait connaissance, ou ne pou-
vait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur ». Selon l’arrêt, cette condition
« ressort de décisions antérieures de la Cour dans lesquelles la question de
l’existence d’un diﬀérend était à l’examen ». A l’appui de cette assertion,
la Cour invoque comme précédents les deux arrêts qu’elle a rendus sur les
exceptions préliminaires soulevées dans les aﬀaires relatives à des Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer des

                                                                           36

          armes nucléaires et désarmement (op. diss. yusuf)                866

Caraïbes (Nicaragua c. Colombie) et à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie) (arrêt, par. 41).
   21. Or aucun de ces deux arrêts n’étaye la thèse d’une condition subjec-
tive de l’existence d’un diﬀérend qui serait la « connaissance », par le
défendeur, de l’opposition manifeste du demandeur. Dans l’arrêt qu’elle a
rendu sur les exceptions préliminaires en l’aﬀaire relative à des Violations
alléguées, la Cour a conclu à l’existence d’un diﬀérend sur la base de
déclarations « faites par les plus hauts représentants des Parties » (Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 33, par. 73). Elle a simplement déclaré que la
Colombie avait, de fait, connaissance de l’opposition manifeste du Nica-
ragua à l’égard de ses actes, sans présenter ni traiter cette « connaissance »
comme un critère régissant l’existence d’un diﬀérend.
   22. De même, dans l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), la Cour a simplement relevé que la
Russie avait ou n’avait pas « connaissance » de la position adoptée par la
Géorgie dans tels ou tels documents et déclarations. Le fait que la
« connaissance » puisse être une condition de l’existence d’un diﬀérend
n’est mentionné nulle part dans l’arrêt et n’est pas non plus implicite
dans le raisonnement de la Cour (exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 117-120, par. 106-113).
   23. C’est, de fait, la première fois qu’une condition subjective de cette
nature est introduite dans l’appréciation par la Cour de l’existence d’un
diﬀérend. Comme je l’ai dit plus haut, et ainsi que cela ressort de sa juris-
prudence, la Cour a toujours considéré que la détermination de l’exis-
tence d’un diﬀérend était une question objective. Elle a souligné à plusieurs
reprises qu’il s’agissait là d’« une question de fond, et non de forme »
(ibid., p. 84, par. 30). La fonction de la Cour est d’établir objectivement
l’existence d’une opposition de thèses juridiques sur la base des éléments
de preuve qui lui sont soumis, et non de sonder la conscience, la percep-
tion et les autres processus mentaux des Etats (pour autant que ceux-ci
possèdent pareilles qualités cérébrales) pour savoir ce dont ils ont connais-
sance. Je trouve de surcroît contradictoire que la Cour rejette l’avis et la
notiﬁcation comme conditions de l’existence d’un diﬀérend pour ensuite
faire de l’élément subjectif de la connaissance une condition préalable à
cette existence. Comment peut-on faire en sorte que le défendeur ait
« connaissance » du diﬀérend si ce n’est par une notiﬁcation ou une forme
quelconque d’avis ?
   24. L’introduction d’un critère de la « connaissance » pour établir
l’existence d’un diﬀérend va non seulement à l’encontre de la jurispru-
dence établie de la Cour, mais elle nuit également à l’économie judiciaire
et à la bonne administration de la justice, puisqu’elle incite à soumettre
une nouvelle requête portant sur le même diﬀérend. Si l’existence d’un
diﬀérend est soumise à un élément subjectif ou à une condition de forme

                                                                            37

          armes nucléaires et désarmement (op. diss. yusuf)               867

telle que la « connaissance », l’Etat demandeur pourra remplir cette
condition à tout moment en engageant une nouvelle procédure devant la
Cour. L’Etat défendeur aura alors bien évidemment connaissance de
l’existence du diﬀérend dans le cadre de cette nouvelle procédure. C’est
précisément pour éviter ce type de situations que, dans l’aﬀaire relative
à Certains intérêts allemands en Haute-Silésie polonaise, la Cour perma-
nente de Justice internationale a fait observer qu’elle « ne pou[vait]
s’arrêter à un défaut de forme qu’il dépendrait de la seule Partie
intéressée de faire disparaître » (compétence, arrêt no 6, 1925, C.P.J.I.
série A no 6, p. 14).
   25. Plus récemment, dans l’aﬀaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), la Cour a fait observer qu’« [i]l n’y aurait aucun sens à
obliger maintenant le Nicaragua à entamer une nouvelle procédure
sur la base du traité — ce qu’il aurait pleinement le droit de faire »
(compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 428-429,
par. 83).
   26. Ainsi, dans les cas où un Etat demandeur aurait le droit d’intro-
duire une nouvelle instance pour satisfaire à une condition de forme qu’il
avait manqué de remplir dans un premier temps, il n’est pas dans l’intérêt
d’une bonne administration de la justice de le contraindre à procéder de
cette manière (voir l’aﬀaire relative à l’Application de la convention pour la
prévention et la répression du crime de génocide (Croatie c. Serbie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2008, p. 442, par. 87). L’introduc-
tion du critère de la « connaissance » constitue une invitation à l’Etat
demandeur, dont les points de vue nettement opposés seront déjà connus
de l’Etat défendeur, à engager une nouvelle instance devant la Cour.
   27. La question de l’existence d’un diﬀérend doit être examinée de
manière autonome et objective. L’important est qu’il y ait une opposition
manifeste de thèses juridiques, un désaccord sur un point de droit ou de
fait. Il n’appartient pas aux parties de déﬁnir ou de circonscrire le diﬀé-
rend avant que celui-ci ne soit soumis à la Cour, sauf lorsqu’il l’est par
compromis. Dans tous les autres cas, c’est à la Cour qu’il revient de le
faire. Le fait que l’Etat demandeur ait préalablement notiﬁé un diﬀérend
au défendeur ou l’ait porté d’une autre façon à sa connaissance avant de
saisir la Cour ne constitue pas non plus une condition juridique de l’exis-
tence de ce diﬀérend.
   28. Les thèses juridiques manifestement opposées peuvent consister en
une prétention d’une partie qui se trouve contestée ou rejetée par l’autre,
ou en une ligne de conduite d’une partie qui se heurte à la protestation ou
à la résistance d’une autre partie (voir aﬀaires du Sud-Ouest africain
(Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1962, opinion dissidente de M. le juge
Morelli, p. 567, par. 2). Dans ce dernier cas, on peut considérer qu’il
existe seulement un début de diﬀérend jusqu’à ce que l’occasion soit don-
née à l’Etat dont le comportement est contesté soit de rejeter cette contes-
tation, soit d’accéder aux exigences de l’Etat protestataire et de modiﬁer

                                                                           38

          armes nucléaires et désarmement (op. diss. yusuf)               868

son comportement en conséquence. L’introduction d’une instance devant
la Cour peut toutefois entraîner la cristallisation ultérieure du diﬀérend
naissant si les thèses juridiques des Parties quant à l’objet de celui-ci
continuent d’être manifestement opposées (voir les paragraphes 39-40
ci-dessous).
   29. Ce qui importe, c’est donc la présence des éléments constitutifs
d’un diﬀérend d’ordre juridique susceptible d’être tranché par la Cour,
sous la forme de deux thèses juridiques opposées, ou de positions juri-
diques manifestement opposées l’une à l’autre, que les Parties expriment
en ce qui concerne l’objet d’un diﬀérend et qu’elles peuvent ensuite expo-
ser et défendre devant la Cour. C’est à celle-ci, en tant qu’organe judi-
ciaire, qu’il revient de s’assurer de l’existence de pareilles thèses.
   30. Toutefois, ainsi que la Cour l’a précisé dans l’avis consultatif
qu’elle a donné au sujet de l’Applicabilité de l’obligation d’arbitrage en
vertu de la section 21 de l’accord du 26 juin 1947 relatif au siège de l’Orga-
nisation des Nations Unies,
    « lorsqu’une partie à un traité proteste contre une décision ou un
    comportement adoptés par une autre partie et prétend que cette déci-
    sion ou ce comportement constituent une violation de ce traité, le
    simple fait que la partie accusée ne présente aucune argumentation
    pour justiﬁer sa conduite au regard du droit international n’empêche
    pas que les attitudes opposées des parties fassent naître un diﬀérend
    au sujet de l’interprétation ou de l’application du traité »
    (C.I.J. Recueil 1988, p. 28, par. 38).
   31. De même, la Cour a eu l’occasion de préciser que « l’existence d’un
diﬀérend p[ouvait] être déduite de l’absence de réaction d’un Etat à une
accusation dans des circonstances où une telle réaction s’imposait »
(Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30). Ainsi,
l’absence de réaction à un événement, tel qu’une protestation ou une
plainte appelant pareille réaction, peut être considérée comme donnant
naissance à un début de diﬀérend.
   32. Dans la présente aﬀaire, il ressort des éléments de preuve versés
au dossier, qui sont examinés aux paragraphes 48 à 60 ci-après, qu’un
début de diﬀérend s’est fait jour entre la République des Iles Marshall et
le Royaume-Uni par suite de la ligne de conduite suivie par ce dernier en
ce qui concerne l’obligation de poursuivre et de mener à terme des négo-
ciations en vue de conclure un traité général relatif au désarmement
nucléaire, énoncée à l’article VI du traité de non-prolifération, et de la
contestation de cette ligne de conduite par les Iles Marshall au moyen de
déclarations faites dans des enceintes multilatérales, notamment à la
conférence de Nayarit le 14 février 2014. Il s’agit là d’une autre caractéris-
tique importante distinguant la présente aﬀaire des deux autres, qui
opposaient les Iles Marshall à l’Inde, d’une part, et au Pakistan, d’autre
part.

                                                                           39

           armes nucléaires et désarmement (op. diss. yusuf)                869

                      IV. L’existence d’un différend
                       avant le dépôt d’une requête

   33. L’un des arguments importants avancés par le Royaume-Uni à
l’appui de ses exceptions préliminaires d’incompétence et d’irrecevabilité
était que le diﬀérend devait avoir existé à la date du dépôt de la requête
par la République des Iles Marshall. Dans certains arrêts qu’elle a récem-
ment rendus, la Cour a indiqué que, « [e]n principe », le diﬀérend devait
exister au moment où la requête lui était soumise (Violations alléguées de
droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nicara-
gua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 27, par. 52 ; Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46 ;
Application de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (Géorgie c. Fédération de Russie), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30). Il ressort
clairement de l’expression « en principe » que tel ne doit pas toujours être
le cas et qu’il existe nécessairement des exceptions.
   34. L’emploi de l’expression « en principe » suggère également que
l’existence d’un diﬀérend pleinement développé à la date du dépôt de la
requête n’est pas un prérequis absolu à la compétence de la Cour. Un
diﬀérend peut être en cours de formation ou n’être que naissant à cette
date, mais se manifester clairement au cours de l’instance introduite devant
la Cour. Le fait que celle-ci insiste sur l’emploi de l’expression « en prin-
cipe » démontre qu’elle souhaite éviter tout formalisme excessif en ce qui
concerne la détermination de l’existence d’un diﬀérend, qui est une ques-
tion de fond et non de forme.
   35. Cette souplesse quant à la date à laquelle il convient d’apprécier
l’existence d’un diﬀérend est étayée par la jurisprudence de la Cour, qui
s’est parfois appuyée à ce sujet sur des déclarations antagonistes faites par
les parties dans leurs exposés écrits ou oraux. Ainsi, dans la phase des
exceptions préliminaires en l’aﬀaire relative à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), la Cour a relevé que,
     « [s]i la Yougoslavie s’[était] abstenue de déposer un contre-mémoire
     au fond et a[vait] soulevé des exceptions préliminaires, elle n’en
     a[vait] pas moins globalement rejeté toutes les allégations de la
     Bosnie-Herzégovine, que ce soit au stade des procédures afférentes
     aux demandes en indication de mesures conservatoires, ou au stade de
     la présente procédure relative auxdites exceptions.
        Conformément à une jurisprudence bien établie, la Cour constate
     en conséquence qu’il persiste
         « une situation dans laquelle les points de vue des deux parties,
         quant à l’exécution ou à la non-exécution de certaines obligations
         découlant d[’un traité], sont nettement opposés »…


                                                                             40

          armes nucléaires et désarmement (op. diss. yusuf)                870

     et que, du fait du rejet, par la Yougoslavie, des griefs formulés à son
     encontre par la Bosnie-Herzégovine, « il existe un diﬀérend d’ordre
     juridique » entre elles. » (Exceptions préliminaires, arrêt, C.I.J.
     Recueil 1996 (II), p. 614-615, par. 28-29 ; les italiques sont de moi,
     référence omise.)

   36. Dans l’aﬀaire susmentionnée, la Cour n’a examiné aucun élément
de preuve démontrant que les parties avaient des vues manifestement
opposées avant la date du dépôt de la requête ; elle s’est uniquement
appuyée sur les vues exprimées au cours de la procédure écrite et orale qui
s’est déroulée devant elle.
   37. La situation était quelque peu diﬀérente dans les aﬀaires relatives à
l’Incident aérien de Lockerbie, dans lesquelles la Cour a établi qu’il existait
plusieurs diﬀérends entre les parties. Le principal avait trait à la question
de savoir si la destruction de l’avion au-dessus de Lockerbie était régie
par la convention de Montréal. L’existence de ce diﬀérend était attestée
par le fait que, avant le dépôt de la requête, la Libye avait soutenu que
ladite convention s’appliquait, tandis que le Royaume-Uni et les
Etats-Unis avaient rejeté cette thèse. Chose plus importante aux ﬁns du
présent examen, la Cour a établi que des diﬀérends plus spéciﬁques exis-
taient en ce qui concerne l’interprétation des articles 7 et 11 de la conven-
tion de Montréal, ce qu’attestaient les positions opposées exprimées par
les parties dans le cadre de la procédure écrite et orale (Questions d’inter-
prétation et d’application de la convention de Montréal de 1971 résultant de
l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis
d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, par. 28
et 32 ; Questions d’interprétation et d’application de la convention de
Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J.
Recueil 1998, par. 29 et 33). La Cour a considéré que ces diﬀérends rele-
vaient de la clause compromissoire de la convention de Montréal et, par-
tant, de sa juridiction.
   38. Plus récemment, la Cour a fondé sa conclusion quant à l’existence
d’un diﬀérend en l’aﬀaire relative à Certains biens sur le fait que les par-
ties avaient exprimé des vues manifestement opposées dans le cadre des
procédures écrite et orale. Dans le paragraphe dans lequel elle a établi
qu’un diﬀérend existait, elle a uniquement mentionné les positions expo-
sées par les parties dans leurs écritures et plaidoiries, concluant « en
conséquence que, dans [cette] instance, les griefs formulés en fait et en
droit par le Liechtenstein contre l’Allemagne [étaient] rejetés par cette
dernière », et que, partant, il existait un diﬀérend (Certains
biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.
Recueil 2005, p. 19, par. 25). Dans ce même paragraphe, la Cour a ensuite
relevé que cette conclusion était étayée par les positions adoptées par les
parties dans le cadre de négociations bilatérales ainsi que par des lettres
échangées par elles avant le dépôt de la requête.

                                                                            41

          armes nucléaires et désarmement (op. diss. yusuf)                871

   39. Quoique ces arrêts étayent, dans une certaine mesure, l’idée selon
laquelle la preuve de l’existence d’un diﬀérend peut être apportée par les
positions prises par les parties au cours de la procédure faisant suite au
dépôt d’une requête, ils ne constituent pas un renversement de jurisprudence
par rapport à la position de principe qui avait été énoncée par la Cour dans
des aﬀaires antérieures et selon laquelle un diﬀérend ne saurait naître du seul
fait de l’introduction d’une instance devant elle. Il doit en eﬀet, à tout le
moins, exister un début ou un commencement de diﬀérend avant le dépôt
d’une requête, diﬀérend dont la poursuite ou la cristallisation peut devenir
plus évidente au cours de la procédure. La saisine de la Cour ne saurait
toutefois, en elle-même, donner naissance à un diﬀérend entre les parties.
   40. Autrement dit, s’il doit avoir existé un début de diﬀérend avant le
dépôt de la requête (Cameroun septentrional (Cameroun c. Royaume–
Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, opinion indivi-
duelle de sir Gerald Fitzmaurice, p. 109), le facteur déterminant est que
les parties aient continué d’exprimer des vues manifestement opposées
durant la période postérieure au dépôt de la requête, au cours de laquelle
la Cour prend connaissance de leurs positions (voir Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58 ;
Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
p. 270-271, par. 55). Il existe donc une continuité entre l’état du diﬀérend
avant et après le dépôt de la requête en ce sens que, bien qu’il doive trou-
ver son origine avant cette date, sa persistance doit être conﬁrmée par la
Cour durant l’instance.
   41. Si ces considérations sont pertinentes aux ﬁns de la présente espèce,
c’est parce qu’il appert des éléments de preuve versés au dossier — les-
quels sont examinés aux paragraphes 48 à 60 ci-après — qu’il existait un
commencement de diﬀérend du fait que la ligne de conduite alléguée du
défendeur en ce qui concerne l’obligation, au titre de l’article VI du traité
de non-prolifération, de poursuivre des négociations et de conclure un
traité général sur le désarmement nucléaire avait été contestée par le
demandeur avant que celui-ci ne dépose sa requête, notamment au moyen
de la déclaration qu’il avait faite à la conférence de Nayarit. Cette oppo-
sition naissante de thèses juridiques au sujet du traité de non-prolifération
a continué de se manifester au cours de l’instance, les Parties ayant
exprimé des positions manifestement opposées en ce qui concerne l’inter-
prétation et l’application des obligations découlant de l’article VI du
traité de non-prolifération ainsi que de l’obligation de poursuivre et de
conclure des négociations sur le désarmement nucléaire.


                         V. L’objet du différend

  42. Il appartient à la Cour de déterminer, sur une base objective, l’objet
du diﬀérend entre les parties, c’est-à-dire « de circonscrire le véritable pro-
blème en cause et de préciser l’objet de la demande » (Essais nucléaires
(Australie c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ; Essais

                                                                            42

          armes nucléaires et désarmement (op. diss. yusuf)                872

nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466,
par. 30). Pour procéder à cette détermination, la Cour doit examiner les
positions des deux parties, tout en accordant une attention particulière à
la manière dont l’Etat demandeur formule l’objet du diﬀérend (Compé-
tence en matière de pêcheries (Espagne c. Canada), compétence de la Cour,
arrêt, C.I.J. Recueil 1998, p. 448, par. 30 ; voir également l’aﬀaire du Dif-
férend territorial et maritime (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2007 (II), p. 848, par. 38).
   43. Dans son exposé écrit, la République des Iles Marshall avait déﬁni
la portée du diﬀérend qui l’opposait au Royaume-Uni en ces termes :
l’obligation de « poursuivre de bonne foi et de mener à terme des négocia-
tions conduisant au désarmement nucléaire dans tous ses aspects, sous un
contrôle international strict et eﬃcace » (exposé écrit, par. 30).
   44. La détermination de l’objet du diﬀérend a été clariﬁée au cours de
la procédure orale, le coagent de la République des Iles Marshall ayant
déclaré ce qui suit :
       « Le Royaume-Uni n’a jamais aﬃrmé dans le cadre de la présente
     instance, ni même, d’ailleurs, en dehors de celle-ci, qu’il s’acquittait
     pleinement de l’obligation qui est au cœur de l’aﬀaire. J’énoncerai
     donc de nouveau cette obligation pour que le défendeur comprenne
     bien quel est l’objet de la présente aﬀaire : « [i]l existe une obligation
     de poursuivre de bonne foi et de mener à terme des négociations
     conduisant au désarmement nucléaire dans tous ses aspects, sous un
     contrôle international strict et eﬃcace ». » (CR 2016/5, p. 15-16,
     par. 5 (van den Biesen).)
   45. Pour démontrer l’existence d’un diﬀérend avec le Royaume-Uni, la
République des Iles Marshall s’appuyait en outre sur la déclaration qu’elle
avait faite à la conférence de Nayarit. Elle avait alors soutenu que « [l]’oli-
gation d’œuvrer au désarmement nucléaire qui incombe à chaque Etat en
vertu de l’article VI du traité de non-prolifération nucléaire et du droit
international coutumier » imposait l’ouverture immédiate de négociations
sur le désarmement nucléaire et leur aboutissement.
   46. L’objet du diﬀérend en la présente espèce pouvait donc être déﬁni
comme étant la question de savoir si l’opposition alléguée du Royaume-
Uni à diverses initiatives pour l’ouverture immédiate et l’aboutissement de
négociations multilatérales sur le désarmement nucléaire constituait un
manquement à l’obligation de négocier de bonne foi un désarmement
nucléaire qui découle de l’article VI du traité de non-prolifération.
   47. Cette déﬁnition est conﬁrmée par le fait que, dans ses exposés écrits
et oraux, comme dans sa déclaration de Nayarit qu’elle invoquait pour
démontrer l’existence du diﬀérend, la République des Iles Marshall s’atta-
chait principalement au non-respect par le Royaume-Uni de son obliga-
tion de poursuivre de bonne foi des négociations sur le désarmement
nucléaire et de les mener à terme. Elle s’est ainsi référée aux déclarations
émanant de dirigeants britanniques ainsi qu’aux votes émis par le
Royaume-Uni à l’Assemblée générale de l’Organisation des Nations Unies

                                                                            43

          armes nucléaires et désarmement (op. diss. yusuf)              873

pour étayer son allégation selon laquelle ce dernier s’était « opposé aux
eﬀorts déployés par la grande majorité des Etats pour engager de telles
négociations » (requête des Iles Marshall, par. 104). Ces déclarations et
votes seront examinés ci-après, dans la mesure où ils ont été présentés
comme preuves de l’existence d’un diﬀérend entre les Parties ; la question
du prétendu non-respect par le Royaume-Uni des obligations que lui
impose le traité de non-prolifération relevait en eﬀet du fond de l’aﬀaire
et ne saurait être traitée ici.


         VI. Les vues opposées des Parties en ce qui concerne
          l’interprétation et l’application de l’article VI
                   du traité de non-prolifération

   48. Pour les Iles Marshall, le diﬀérend concernait l’interprétation
et l’application de l’article VI du traité de non-prolifération et, en
particulier, l’obligation de poursuivre de bonne foi et de mener à terme
des négociations conduisant au désarmement nucléaire dans tous ses
aspects, sous un contrôle international strict et eﬃcace. Cela ressortait des
déclarations faites avant le dépôt de la requête par le représentant du
demandeur à la conférence de Nayarit, et a été réitéré en cours d’instance.
Pour reprendre les termes employés par le coagent de la République des
Iles Marshall, « [s]’agissant de l’application de [l’article VI du traité de
non-prolifération], les Iles Marshall estimaient que chacun des Etats dotés
d’armes nucléaires — et notamment le Royaume-Uni — avait manqué à
ces obligations, et continuait d’ailleurs d’y manquer. » (CR 2016/9, p. 8,
par. 2 (van den Biesen).)
   49. A l’appui de ces allégations, la République des Iles Marshall faisait
valoir que le Royaume-Uni s’était opposé à toutes les tentatives eﬀectuées
dans le cadre des résolutions adoptées par l’Assemblée générale des
Nations Unies pour demander l’ouverture immédiate de négociations en
vue de conclure une convention sur le désarmement nucléaire, pour réunir
un groupe de travail aﬁn d’ouvrir la voie à une telle convention, ou pour
mesurer concrètement les suites données à l’avis consultatif par lequel la
Cour avait souligné l’existence d’une obligation de poursuivre des négo-
ciations sur le désarmement nucléaire.
   50. Selon la République des Iles Marshall, cette opposition ressortait
également de déclarations faites par les représentants du Royaume-Uni
devant des organes des Nations Unies, dont l’Assemblée générale, après
l’adoption par ceux-ci de résolutions, ou dans le cadre de conférences inter-
nationales sur le désarmement nucléaire, ainsi que de déclarations faites par
des responsables politiques britanniques dans des enceintes parlementaires
ou dans des documents publiés par le Gouvernement britannique.
   51. S’agissant des résolutions de l’Organisation des Nations Unies, la
République des Iles Marshall tirait argument de ce que le Royaume-Uni
avait voté contre toutes les résolutions de l’Assemblée générale concer-
nant la suite donnée à l’avis consultatif rendu par la Cour internationale

                                                                          44

            armes nucléaires et désarmement (op. diss. yusuf)                          874

de Justice le 8 juillet 1996, lesquelles ont été adoptées chaque année depuis
décembre 1996. Dans ces résolutions, l’Assemblée générale demandait
l’ouverture immédiate de négociations multilatérales aﬁn d’assurer l’exé-
cution des obligations mises en lumière par la Cour. Bien que n’ayant pas
contesté cette ligne de conduite constante en ce qui concerne l’exécution
desdites obligations et les tentatives de l’Assemblée générale de faire
appliquer l’avis consultatif, le Royaume-Uni soutenait que divers facteurs
politiques et juridiques expliquaient sa position à l’égard de ces résolu-
tions (voir la réponse du Royaume-Uni aux questions posées par M. le
juge Cançado Trindade, datée du 23 mars 2016, par. 2).
   52. Il est vrai qu’il n’est pas toujours aisé de déduire des votes émis à
l’Assemblée générale de l’Organisation des Nations Unies l’existence d’un
diﬀérend sur des questions couvertes par la résolution en cause. Ces votes
ne sont toutefois pas dépourvus de valeur probante, notamment lorsqu’ils
sont systématiquement dirigés contre un ensemble de résolutions appelant
au même type d’action — en l’espèce, l’ouverture immédiate de négocia-
tions et la conclusion d’une convention générale sur le désarmement
nucléaire — ou lorsque la partie qui s’est prononcée contre a fait des
déclarations expliquant ce vote.
   53. La République des Iles Marshall a ainsi donné plusieurs exemples
d’explications fournies par le Royaume-Uni à l’occasion d’un vote émis
par lui contre des résolutions adoptées par l’Assemblée générale de
l’Organisation des Nations Unies pour demander l’ouverture immédiate
de négociations sur le désarmement nucléaire ou la création de mécanismes
en vue de telles négociations. Certaines de ces déclarations ont été faites
uniquement au nom du Royaume-Uni, d’autres, conjointement avec
d’autres Etats dotés d’armes nucléaires 1.
   54. Certaines des résolutions en question appelaient à faire avancer les
négociations multilatérales sur le désarmement en vue de créer un monde
dépourvu d’armes nucléaires. Après avoir voté contre l’une d’entre elles,
le Royaume-Uni a expliqué qu’il ne « vo[yait] pas l’utilité de cette initia-
tive qui vis[ait] à faire avancer les négociations multilatérales sur le désar-
mement nucléaire en dehors des instances établies » 2. D’autres résolutions
appelaient à la convocation d’une « réunion de haut niveau de l’Assem-
blée générale sur le désarmement nucléaire ». Là encore, le Royaume-Uni
a voté contre et s’en est expliqué en ces termes : « Nous avons des doutes
sur l’utilité de la tenue d’une réunion de haut niveau de l’Assemblée géné-
rale consacrée au désarmement nucléaire alors qu’il existe suﬃsamment
d’instances pour débattre de cette question » 3.

   1 Les résolutions citées sont la résolution 68/32 du 5 décembre 2013, la résolution 68/46

du 5 décembre 2013, la résolution 67/56 du 3 décembre 2012 et la résolution 67/39 du
3 décembre 2012 (voir CR 2016/9, p. 13-14, par. 11 (van den Biesen)).
   2 Voir résolution 67/56 et l’explication du vote fournie par le Royaume-Uni le

6 novembre 2012 (Nations Unies, doc. A/C.1/67/PV.21).
   3 Voir résolution 67/39 et l’explication du vote fournie par le Royaume-Uni le

7 novembre 2012 (Nations Unies, doc. A/C.1/67/PV.22).

                                                                                         45

          armes nucléaires et désarmement (op. diss. yusuf)               875

   55. Parmi les déclarations sur lesquelles s’appuyait la République des
Iles Marshall pour démontrer l’opposition du Royaume-Uni à l’ouverture
immédiate et à la conclusion de négociations sur le désarmement nucléaire
ﬁgurent également des déclarations faites à la Chambre des Lords ou par
le premier ministre britannique, dont les auteurs exposaient les objections
de leur gouvernement à des négociations aussi complètes et plaidaient en
faveur d’une approche progressive de la dénucléarisation.
   56. Ainsi, dans un débat à la Chambre des Lords le 15 juillet 2013, la
secrétaire d’Etat au ministère des aﬀaires étrangères et du Commonwealth
a déclaré ce qui suit :
       « Le Royaume-Uni a voté contre la résolution par laquelle la pre-
    mière commission de l’Assemblée générale de l’Organisation des
    Nations Unies proposait de créer le groupe de travail à composition
    non limitée, n’a pris part à aucune des réunions de ce groupe qui se
    sont tenues par le passé et n’a pas l’intention d’y participer à l’ave-
    nir… Le gouvernement estime qu’il convient d’adopter une approche
    pragmatique permettant d’avancer progressivement, en employant
    les mécanismes existants tels que le traité de non-prolifération et la
    conférence sur le désarmement. »
   57. Le demandeur invoquait également une déclaration faite en
août 2011 par le premier ministre britannique, M. David Cameron, dans
laquelle celui-ci a notamment indiqué qu’il « ne souscri[vait] pas à l’idée
selon laquelle le moyen immédiat pour débarrasser le monde des armes
nucléaires consist[ait] à mener des négociations en vue de l’adoption d’une
convention sur les armes nucléaires ». Tout en reconnaissant qu’un tel ins-
trument « pourrait, à terme, constituer le fondement juridique permettant
la réalisation de cet objectif ultime », il a considéré qu’il y avait « peu de
chance, à l’heure actuelle », qu’un accord puisse être trouvé sur une telle
convention (MIM, par. 89).
   58. Le Royaume-Uni a répondu aux allégations de la République des
Iles Marshall en déclarant que
    « [celle-ci] n’[avait] jamais, en aucune circonstance, formulé à son
    égard le moindre doute, ni la moindre allégation ou réclamation, et
    ce, en dépit du comportement de mauvaise foi qui serait le sien de
    longue date. Cela va dans le sens de l’exception d’incompétence sou-
    levée par le Royaume-Uni …, à savoir qu’il n’existe, entre les Parties,
    aucun diﬀérend susceptible de faire l’objet d’un règlement judi-
    ciaire. » (EPRU, par. 20.)
   59. La déclaration faite par la République des Iles Marshall à la confé-
rence de Nayarit, ainsi que les autres déclarations du demandeur appelant
les puissances nucléaires, dont le Royaume-Uni, à s’acquitter de l’obliga-
tion que leur impose l’article VI du traité de non-prolifération pouvait
être considérée comme une protestation visant à contester le comporte-
ment du défendeur en ce qui concerne l’ouverture immédiate de négocia-
tions en vue de conclure une convention complète tendant à l’élimination

                                                                           46

          armes nucléaires et désarmement (op. diss. yusuf)               876

des armes nucléaires. Selon les Iles Marshall, ce comportement était
démontré par la ligne de conduite suivie par le Royaume-Uni à l’égard de
l’obligation de poursuivre et de conclure de telles négociations, telle
qu’elle ressortait des votes que le défendeur avait émis à l’Assemblée
générale de l’Organisation des Nations Unies, des déclarations qu’il avait
faites pour expliquer ces votes, et des déclarations faites par des dirigeants
britanniques devant leur Parlement ou dans des enceintes diplomatiques.
   60. Selon moi, la déclaration du demandeur à la conférence de Naya-
rit, mise en regard des déclarations du défendeur au sujet des appels à
l’ouverture immédiate de négociations sur le désarmement nucléaire for-
mulés par l’Assemblée générale de l’Organisation des Nations Unies, sem-
blait donc avoir engendré un début de diﬀérend avant le dépôt de la
requête. L’existence d’un commencement de diﬀérend relatif à l’interpré-
tation et à l’application de l’article VI du traité de non-prolifération avant
l’introduction de l’instance, telle qu’elle ressortait des vues opposées des
Parties en ce qui concerne la tenue de négociations sur le désarmement
nucléaire et leur prompte conclusion, distinguait la présente aﬀaire des
deux autres, qui opposaient les Iles Marshall à l’Inde, d’une part, et au
Pakistan, d’autre part. Ce diﬀérend naissant s’est pleinement cristallisé
durant l’instance introduite devant la Cour, les Parties ayant continué
d’exprimer des vues manifestement opposées en ce qui concerne l’objet du
diﬀérend tel que déﬁni au paragraphe 46 ci-dessus.

                                           (Signé) Abdulqawi A. Yusuf.




                                                                           47

